UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6679


BRYANT ELLIOTT DAVIDSON,

                Plaintiff - Appellant,

          v.

STATE   OF  MARYLAND;  DEPARTMENT    OF     PUBLIC    SAFETY   AND
CORRECTIONAL SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00524-WDQ)


Submitted:   February 9, 2010             Decided:   February 25, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant Elliott Davidson, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryant Elliott Davidson appeals the district court’s

order granting summary judgment in favor of the Appellees on

Davidson’s 42 U.S.C. § 1983 (2006) complaint.                    We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons    stated   by   the    district     court.         Davidson    v.

Maryland,    No.   1:08-cv-00524-WDQ        (D.   Md.    Feb.    26,    2009).     We

dispense    with      oral   argument      because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2